        Case 1:10-cv-06950-AT-RWL Document 1157-1 Filed 01/07/21 Page 1 of 2




                                  UNITED STATES DISTRICT COURT
                                 SOUTHERN DISTRICT OF NEW YORK

---------------------------------------------------------------x
H. CRISTINA CHEN-OSTER; SHANNA                                 :
ORLICH; ALLISON GAMBA; and MARY DE                             :
LUIS,                                                          :
                                                               :
                                             Plaintiffs,       :
                                                               :   10 Civ. 6950 (AT) (RWL)
                           v.                                  :
                                                               :
GOLDMAN, SACHS & CO. and GOLDMAN                               :
SACHS & CO. LLC,                                               :
                                                               :
                                             Defendants.
                                                               :
---------------------------------------------------------------x

                            DECLARATION OF ROBERT J. GIUFFRA, JR.

                    I, Robert J. Giuffra, Jr., pursuant to 28 U.S.C. § 1746, hereby declare under

  penalty of perjury as follows:

           1.       I am a partner of Sullivan & Cromwell LLP, attorneys for Defendants in this

  action, and of the Bar of the State of New York. I make this Declaration in order to place before

  this Court certain documents referenced in Defendants’ Responses to Plaintiffs’ Objections to

  Magistrate Judge Lehrburger’s Order Denying Discovery of Privileged Compensation Analysis.

           2.       Attached hereto are true and correct copies of the following:

  Excerpts from the Transcript of the November 16, 2020 Deposition of                 Exhibit 1
  Lloyd Blankfein

  November 13–17, 2020 Email Chain between Joshua S. Levy and Michael                 Exhibit 2
  Levin-Gesundheit

  Excerpts from the Transcript of the November 13, 2020 Deposition of                 Exhibit 3
  Erika Irish Brown
Case 1:10-cv-06950-AT-RWL Document 1157-1 Filed 01/07/21 Page 2 of 2




       Executed on January 7, 2021 in New York, New York.

                                          /s/ Robert J. Giuffra, Jr.
                                              Robert J. Giuffra, Jr.




                                     2
